Title: To James Madison from William Foster, 14 January 1802 (Abstract)
From: Foster, William
To: Madison, James


14 January 1802, Boston. States that at the end of the Adams administration his son-in-law, Otis, had obtained an appointment for his son, William Foster, Jr., at Morlaix but it was never confirmed. Does not want “this paltry appointment” to be confirmed and solicits “your friendship in Obtaining from our worthy President an appointment in North or South France as Commercial agent or in Spain say Cadiz or Malaga.” Says that his son has “a good heart pleasing manners & sound republican principles.” Asks JM to “excuse this trouble tis the first request I have ever made.”
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Foster”). 2 pp.; docketed by Jefferson as received 25 Jan. JM forwarded this letter to Jefferson together with his own note stating: “Wm. Foster jr. was named by Mr. Adams to the Senate who concurred; but no commission was issued. He was of the State of Massachusetts.” JM’s note, docketed by Jefferson on the verso, “Foster, Wm. junr. to be Commerl. Agent Morlaix,” is misfiled with an 1810 letter from William Foster, Jr. (see PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:248 n.).


   Boston Republican merchant William Foster’s daughter Sally was the wife of Federalist Harrison Gray Otis. Adams had nominated the younger Foster to be commercial agent at Morlaix on 18 Feb. 1801, but Jefferson, considering him a “midnight appointment,” left the post vacant. William Lee recommended Foster, Jr., for the consulship at Nantes in 1803 (Samuel Eliot Morison, Harrison Gray Otis, 1765–1848: The Urbane Federalist [Boston, 1969], pp. 57, 85, 208; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:382–83; Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]; Lee to JM, 20 Jan. 1803 [DNA: RG 59, LAR, 1801–9]).

